                   Case 4:19-cv-00754-BSM Document 1 Filed 10/25/19 Page 1 of 5


                                                                                            FILED
                                                                                        U.S. DISTRICT COURT
                             IN THE UNITED STATES DISTRICT COURT                    EASTERN DISTRICT ARKANSAS
                            FOR THE EASTERN DISTRICT OF ARKANSAS
                                                                                           OCT 2 5 2019
                                                                                 JAME
ATLANTIC SPECIALTY INSURANCE
COMP ANY A/S/O ELLIS PROCESSING &                                CIVIL ACT1ot=-..e:::;_--t".f---t~'9idb:~~1
MATERIAL HANDLING, LLC
605 Highway 169 North                                            CASE NO: ~ ! ,q. .  cv -1Bt.f- 0,W\
Suite 800
Plymouth, MN 55441
                      Plaintiff
V.

TERRAL RIVER SERVICES, INC.                                      COMPLAINT
10100 Hwy 65S
Lake Providence, LA 71254
                       Defendant
                                                                  This case assigned to District Ju~9r    Y\I\ ~' (
                                                                  and to Magistrate Judge~~~~~4·~:~l"""••~=•          ·-


                                               COMPLAINT

              Plaintiff, by and through its attorneys, brings this Civil Action and by way of this

     Complaint against Defendant avers as follows:

                                                  PARTIES

              I.      Plaintiff is an insurance company organized under the laws of the State of New

     York with a principal place of business at 605 Highway 169 North, Suite 800, Plymouth, MN

     55441.

              2.      Upon information and belief, Defendant is a Louisiana corporation with a

     principal place of business at 10100 Hwy 65S, Lake Providence, LA 71254.

                                      JURISDICTION AND VENUE

              3.      Plaintiff is a citizen of New York and Minnesota. Upon information and belief,

     Defendant is a citizen of Louisiana.

              4.      There is complete diversity of citizenship between Plaintiff and Defendant.
            Case 4:19-cv-00754-BSM Document 1 Filed 10/25/19 Page 2 of 5



       5.      The amount in controversy exceeds, exclusive of costs and interest, the sum

specified by 28 U.S.C. § 1332.

       6.      Jurisdiction is vested with this Court under 28 U .S.C. § 1332.

       7.      Pursuant to 28 U.S.C. §1391, venue is proper within this District because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                                  GENERAL ALLEGATIONS

       8.      At all times relevant and material hereto, Ellis Processing & Material Handling,

LLC ("Ellis") owned a residential duplex property located at 5367 N. County Road 909,

Blytheville, AR, 72315 ("Property").

       9.      Prior to November 24, 2018, Plaintiff, an insurance company, insured the

Property.

       10.     Upon information and belief, Defendant is in the business of, inter alia, operating

river boats and barges on the Mississippi River and Defendant needed to temporarily house its

employees between shifts.

        11.    Therefore, prior to November 24, 2018, Defendant leased the Property from Ellis

to temporary house its employees.

        12.     Upon information and belief, on November 24, 2018, Steven Smith ("Smith"), an

employee of Defendant who had just returned from his shift, decided to cook a meal in the

kitchen at the Property.

       13.     At all times relevant and material hereto, Smith owed a duty to the owner of the

Property to exercise reasonable care when cooking.

       14.     Upon information and belief, Smith negligently failed to tum off the stove after he

was done cooking and/or left his cooking pot on the stove unattended while the stove was on.



                                                  2
           Case 4:19-cv-00754-BSM Document 1 Filed 10/25/19 Page 3 of 5



        15.     As a result of said negligent cooking. a fire started at the Property and the

Property was completely destroyed.

        16.     In addition, an adjacent building, also owned by Ellis, sustained fire damage.

        17.     As a direct and proximate result of said negligence of Smith and the aforesaid fire

incident, Ellis suffered and incurred losses and expenses in excess of $238,637.21.

        18.     Pursuant to the insurance policy issued by Plaintiff to Ellis, on account of said

loss and damage, Plaintiff made payments to Ellis in the amount of $238,637.21.

                             COUNT I - VICARIOUS LIABILITY


        19.     Plaintiff incorporates the allegations of all previous paragraphs hereof as though

same were fully set forth at length herein.

        20.     Upon information and belief, at all times relevant and material hereto, Smith was

acting within the course and scope of his employment with Defendant.

        21.     Therefore, Defendant is vicariously liable for the tortious conduct of Smith.

        22.     As a direct and proximate result of the aforesaid negligence of Smith and the

aforesaid fire incident, Ellis suffered and incurred losses and expenses in excess of $238,637.21.

        23.     Pursuant to the insurance policy issued by Plaintiff to Ellis, on account of said

loss and damage, Plaintiff made payments to Ellis in the amount of $238,637.21.

        24.     By virtue of the aforesaid payment, pursuant to the aforesaid insurance policy,

and by operation of law, Plaintiff is subrogated to the rights of Ellis with regard to the damage as

a result of said incident.

        WHEREFORE, Plaintiff, as subrogee of Ellis, demands judgment in its favor and

against Defendant in the amount of $238,637.21, together with interests, costs of suit, and any

other relief this Honorable Court deems just and proper.


                                                 3
           Case 4:19-cv-00754-BSM Document 1 Filed 10/25/19 Page 4 of 5



                                   COUNT II - NEGLIGENCE


        25.     Plaintiff incorporates the allegations of all previous paragraphs hereof as though

same were fully set forth at length herein.

        26.     At all times relevant and material hereto, Defendant owed a duty to Ellis to

properly pre-screen, select, hire, train, and instruct its employees who were staying at the

Property to make sure those employees do not act in a careless manner and do not cause property

damage.

        27.     Upon information and belief, the fire accident and the resulting damage occurred

because of the following negligence and carelessness of Defendant:

        (a) failing to pre-screen, select, hire, train, and instruct its employees with care; and

        (b) allowing its employee to stay at the Property when Defendant knew of should have
        known that said employee had the propensity to act in a negligent and careless manner.


        28.     As a direct and proximate result of said negligence of Defendant and the aforesaid

fire incident, Ellis suffered and incurred losses and expenses in excess of $238,637.21.

        29.     Pursuant to the insurance policy issued by Plaintiff to Ellis, on account of said

loss and damage, Plaintiff made payments to Ellis in the amount of $238,637.21.

        30.     By virtue of the aforesaid payment, pursuant to the aforesaid insurance policy,

and by operation of law, Plaintiff is subrogated to the rights of Ellis with regard to the damage as

a result of said incident.

        WHEREFORE, Plaintiff, as subrogee of Ellis, demands judgment in its favor and

against Defendant in the amount of $238,637.21, together with interests, costs of suit, and any

other relief this Honorable Court deems just and proper.




                                                   4
         Case 4:19-cv-00754-BSM Document 1 Filed 10/25/19 Page 5 of 5



                                   RESPECTFULLY SUBMITTED.



Dated: 10/15/19

                                   Vlad Kushnir, Esq.
                                   VB KUSHNIR, LLC
                                   5 Neshaminy Interplex
                                   Suite 205
                                   Trevose, PA 19053
                                   P: 800-673-1770
                                   F: 888-470-2704
                                   Email: vk@vbklaw.com

                                   Counsel for Plaintiff




                                      5
